           Case 2:19-cv-00636-JAM-DB Document 65-1 Filed 01/27/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CV-00636-JAM-DB
12                  Plaintiff,
                                                        UNITED STATES’ NOTICE OF MOTION AND
13          v.                                          MOTION FOR APPROVAL OF STIPULATION
                                                        FOR FINAL JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,                    Date: February 25, 2020
     APN: 367-230-018-7, INCLUDING ALL                  Time: 1:30 p.m.
16   APPURTENANCES AND                                  Ctrm: 6, 14th Floor
     IMPROVEMENTS THERETO, ET AL,
17
                    Defendants.
18

19 TO ALL INTERESTED PARTIES:

20          PLEASE TAKE NOTICE that on February 25, 2020 at 1:30 p.m. or as soon thereafter as said

21 motion can be heard in Courtroom 6, 14th Floor, of the above-entitled Court located at 501 I Street,

22 Sacramento, California 95814, the United States will make the following motion:

23          The United States moves for Court approval of a Stipulation for Final Judgment of Forfeiture

24 (hereinafter “Forfeiture Agreement”) as to each In Rem Defendant in the case. The Agreement resolves

25 the dispute between the United States and Jeff and Paulette Carpoff, the only parties to have asserted an

26 ownership interest in the In Rem Defendants, and will be filed via a noticed motion, in the two related

27 real property forfeitures cases in the Eastern District of California for all claimants and potential

28 claimants to review. This motion is based on the pleadings on file, the accompanying Motion for
                                                      1
                                                                   Notice of Motion and Motion for Stipulation for Final
                                                                                                Judgment of Forfeiture
           Case 2:19-cv-00636-JAM-DB Document 65-1 Filed 01/27/20 Page 2 of 2



 1 Approval of Stipulation for Final Judgment of Forfeiture, and any argument to be presented at the

 2 hearing on this motion. A Proposed Partial Final Judgment of Forfeiture is filed herewith.

 3 Date:      1/27/2020                                 MCGREGOR W. SCOTT
                                                        United States Attorney
 4

 5
                                                By:     /s/ Kevin C. Khasigian
 6                                                      ANDRE M. ESPINOSA
                                                        KEVIN C. KHASIGIAN
 7                                                      Assistant U.S. Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                               Notice of Motion and Motion for Stipulation for Final
                                                                                            Judgment of Forfeiture
